                                                                                Seyfarth Shaw LLP
                                                                                 620 Eighth Avenue
                                                                          New York, New York 10018
                                                                                   T (212) 218-5500
                                                                                   F (212) 218-5526




MEMO ENDORSED
                                                                                jegan@seyfarth.com
                                                                                   T (212) 218-5291

                                                                                  www.seyfarth.com



March 4, 2020                                                       COURTESY COPY


VIA ECF

Hon. Katherine Polk Failla
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Courtroom 618
New York, NY 10007

Re:    Calcano v. Guess ?, Inc., Civil Action No.: 1:19-cv-10441-KPF

Dear Judge Failla:

       This firm represents Defendant Guess ?, Inc. (“Defendant”) in the above-
referenced action. We have conferred with Plaintiff’s counsel and write, with Plaintiff’s
concurrence, to jointly request a stay of this action until August 3, 2020.

       By way of background, Defendant filed a pre-motion letter on February 6, 2020
(ECF No. 13), to which Plaintiff responded by letter dated February 7, 2020. (ECF No.
14.) On February 7, 2020, the Court granted the parties’ request to adjourn the pre-
motion conference sine die and enter a briefing schedule, which incorporated Plaintiff’s
anticipated amendment of the Complaint. (ECF No. 15.) Under this schedule, Plaintiff’s
deadline to amend the Complaint is March 6, 2020. (Id.)

       The parties respectfully request that this action be stayed to allow for the resolution
of motions to dismiss in similar matters arising out of gift cards that do not include Braille,
which are currently pending before the Court and other judges in this District and the
Eastern District of New York. The stay would allow the parties to have the benefit of the
Court’s analysis of the issues in other matters, which will inform their assessment of the
pending case. It will also conserve resources of both the parties and the Court. Similar
stays were recently granted on the same grounds by Judge Woods in Calcano v.
Domino’s Pizza, Inc., Case No. 1:19-cv-09823-GHW (S.D.N.Y.) (ECF No. 24) and
Delacruz v. Jamba Juice, Case No. 1:19-cv-10321-GHW (S.D.N.Y.) (ECF No. 20), and
by Judge Abrams in Delacruz v. Five Below, Inc., Case No. 1:19-cv-10294-RA (S.D.N.Y.)
(ECF No. 16). The orders are enclosed for the Court’s convenience.

        We thank the Court for its time and attention to this matter, and for its consideration
of this application.
                                                      Hon. Kathleen Polk Failla
                                                                March 4, 2020
                                                                       Page 2




Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:   All counsel of record (via ECF)




Application GRANTED. The case shall be STAYED until August 3,
2020. On or before that date the parties shall submit a joint
letter to the Court indicating how they would like the case to
proceed.



Dated: March 4, 2020                    SO ORDERED.
       New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
